Appeal by defendant: (1) from a judgment of the County Court, Queens County, rendered January 26, 1960, convicting him, after a jury trial, of grand larceny in the first degree, and sentencing him to serve a term of 5 to 10 years; and (2) from every intermediate order made in the action. Judgment affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.